DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group D, claims 30-32, in the reply filed on August 17, 2021 is acknowledged.

The claims drawn to the nonelected species, claims 18, 21, 22, and 25, have been cancelled.  Claims 1-17, 19, 20, 23, 24, 26-29, and 33-106 were cancelled with the Preliminary Amendment of June 24, 2020.

Drawings
The drawings were received on May 28, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet (US 2007/0125577) in view of Post et al. (US 2003/0024710, Post).

Regarding claim 30:  Brunet discloses a hydraulic drilling system Fig 1 for using with a wellbore having an inner surface Fig 4 and 5, the system comprising:
a first work string 26 for placement down the wellbore, the first work string having an inner surface defining an axially extending bore as shown in Fig 4 and 5, a proximate end not shown in Figures, and a distal end connected to element 14 as shown in Fig 1;
an upper section “service rig” - [0075] having an inner bore must in order to accommodate the first work string, the upper end being engaged to the proximate end [0075], and the position of the upper section is fixed relative to the wellbore the rig itself, and the associated wellhead, would be fixed relative to the wellbore in order to perform operations therein while containing the fluid and pressure in the well;
a whipstock 14 provided at the distal end of the first work string Fig 1, the whipstock having a whipstock exit not labeled in Fig 1 but shown being used in Fig 4 and 5 and an inner bore 30 providing a passage from the bore of the first work string to the whipstock exit Fig 4 and 5;
a movement control device “lifting the work string 26” – [0075]; 
an activatable anchor 24 secured to the whipstock Fig 4 and for engaging the inner surface of the wellbore when activated to anchor the whipstock [0063]; and
a drill tubing Fig 4 – the tubular attached to drill 50 but not labeled; Fig 5 – element 54 extending inside the first work string and having an inner bore leading to an opening at a distal end of the drill tubing both uses involve the use of fluids, mud motor, [0060], for Fig 4 and “jetting” for Fig 5, and thus the respective drill tubings must include an inner bore, and the drill tubing being extendable through the inner bore of the whipstock, such that with the opening is extendable through the whipstock exit Fig 4 and 5,
the advancement and retraction of the drill tubing relative to the whipstock being controlled by the movement control device “lifting the work string 26” – [0075], one of the known purposes and uses of a service rig is to lift and lower tubing into and out of the wellbore, the rotational device is activate-able to rotate the whipstock, via the first work string, about a central long axis of the first work string “rotated at surface” – [0073]; “torque wrench or power swivel” – [0075], for repositioning the whipstock exit radially relative to the long central axis shown in Fig 7a and 7b, and the drill tubing allowing fluid to pass therethrough via the upper section mud motor, [0060], for Fig 4 and “jetting” for Fig 5, and thus the respective drill tubings must include an inner bore.

Brunet discloses all of the limitations of the above claim(s) except for the system including wheels or treads on an outer surface of the whipstock for frictionally engaging the inner surface of the wellbore and a drive mechanism coupled to the whipstock for driving the wheels or treads, the whipstock being selectively actively conveyable in an axial direction relative to the wellbore by operation of the drive mechanism.
Post discloses a downhole system Fig 1 that includes a plurality of tools 8, 10, 12 located in a tool body Fig 1.  The system also includes a grip or anchor 20/62 secured to the outside of the tool body for anchoring the tools in the well [0044], [0046] and conveying the tools through the well [0040]-[0042], [0071]-[0073].  The grip or anchor includes wheels 72 that frictionally engage the inner surface of the wellbore Fig 11A-C and are driven by a drive mechanism 90 – [0050]-[0052].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Brunet so that the anchor thereof included the structure of the anchor of Post in order to have used an anchor that not only secured the whipstock in place but conveyed the whipstock into the wellbore and centralized it in the well while being able to accommodate for various well sizes [0017]-[0024].

Regarding claim 32:  Wherein drive mechanism is powered by hydraulic energy generated by fluid flow through the first work string [0050]-[0052].

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunet in view of Post as applied to claim 30 above, and further in view of Preston, JR et al. (US 4,307,781, Preston).

Brunet, as modified, discloses all of the limitations of the above claim(s) except for the system further including a second work string that is extendable and contractible in an axial direction of the first work string, the second work string forms a length of the first work string at an axial location between the proximate end and the distal end of the first work string, for accommodating at least a portion of any axial forces on the first work string.  It is noted that the “second work string” is not a separate string but rather a portion of the first work string.
Preston discloses the use of a slick joint as part of a tubing string to compensate for the expansion and contraction of the tubing string during use in wellbore operations 1:25-30, 8:5-16.  It is well known that tubulars used in a wellbore, be it work string or drill strings, experience expansion and contraction due to such things as temperature changes, as disclosed by Preston, the weight of the string itself, and density of fluid in the wellbore.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified Brunet to include a second work string, i.e. a slick joint, as taught by Preston in order to have been able to compensate for expansion and contraction in the first work string 1:25-30, 8:5-16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


9/17/2021